F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               MAY 1 1997
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                            No. 96-3195
 v.
                                                       (D.C. No. 96-CV-3160)
                                                         (District of Kansas)
 JESUS ACOSTA ACEVEDA,

          Defendant - Appellant.


                                        ORDER *


Before TACHA, BALDOCK and LUCERO, Circuit Judges.



               Appellant, Jesus Acosta-Aceveda, requests the grant of a certificate

of appealability to review the effectiveness of his counsel at trial. We have

reviewed the record and briefs submitted by appeallant in their entirety and

conclude that he has not made a substantial showing of the denial of his

constitutional rights to effective assistance of counsel.




      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders; nevertheless, an order may be cited under the
terms and conditions of 10th Cir. R. 36.3.
       Having concluded that he has not made the necessary showing to obtain a

certificate of appealability under 28 U.S.C. § 2253(c)(1), we DENY the grant of a

certificate of appealability, and DECLINE to review the merits of the judgment of

the district court.

                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                       -2-